Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				Note
Examiner notes this is a corrected notice of allowability due to the amendment submitted by Applicant on 1/18/22.

Allowable Subject Matter
Claims 1-13, 15-19, and 21 are allowed.

			Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not teach or suggest the valve assembly comprising: a core having a first end adjacent to the reagent chamber, a second end opposite the first end configured to associate with the opening at the top portion of the sample collection vessel, a head member at the first end, and a flange at the second end configured to associate with the upper lip of the sample collection vessel; a plurality of fluid vents through the core in fluid communication with entrance apertures through a side of the head member of the core and exit apertures through the second end of the core; and Page 2 of 11Application No. 17/093,815 Preliminary Amendment "D" Attorney Docket No. 21118.27.2 a collar disposed about the core and which forms a fluid tight seal with the head member of the core and obstructs the .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Additional References
Cho (US Pub 2004/0200741) teaches [0026] the valve means comprises a valve member "V" having a conical valve part 14 to be brought into close contact with or spaced apart from the lower end of the funnel part 52 of the cap body 50, which acts as a valve seat. The conical valve part 14 of the valve member "V" thus closes or opens the lower end of the funnel part 52 in accordance with the rotating action of the cap 

Biadillah (US Patent 11,0002,646) teaches the movable annular valve comprising: an inner cylinder in fluid-tight association with the cap and comprising a sidewall, the sidewall comprising a fluid vent; wherein the interior sidewall obstructs the fluid vent when the movable annular valve is closed, and wherein the interior sidewall does not obstruct the fluid vent when the movable annular valve is open (See Claim 1) and a funnel configured to associate with the sample collection vessel and to guide receipt of a biological sample from a user into the sample collection reservoir of the sample collection vessel (See claim 4) but is silent to a plurality of fluid vents through the core in fluid communication with entrance apertures through a side of the head member of the core and exit apertures through the second end of the core.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE BRAZIN whose telephone number is (571)270-1457. The examiner can normally be reached M-F 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JB/

/Benjamin R Whatley/Primary Examiner, Art Unit 1798